Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS SECOND QUARTER SALES AND EARNINGS Pennsauken, NJ, April 26, 2016 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the second quarter ended March 26, 2016. Sales increased 2% to $229.7 million from $225.0 million in last year’s second quarter. Net earnings increased 6% to $15.6 million in the current quarter from $14.6 million last year. Earnings per diluted share increased 6% to $.83 for the second quarter from $.78 last year. Operating income increased 7% to $23.3 million in the current quarter from $21.8 million in the year ago quarter. For the six months ended March 26, 2016, sales increased 3% to $452.6 million from $437.8 million in last year’s first half. Net earnings increased 10% to $28.6 million in the six months from $25.9 million last year. Earnings per diluted share increased 10% to $1.52 from $1.38 last year. Operating income increased 8% to $41.6 million this year from $38.4 million last year. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Although our overall sales increase was modest, we are encouraged that we were able to improve our earnings during this quarter .” J&J Snack Foods Corp.is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, PHILLY SWIRL, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, CALIFORNIA CHURROS and TIO PEPE’S churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com. *MINUTE MAID is a registered trademark of The Coca-Cola Company - more- J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Six months ended March 26, March 28, March 26, March 28, Net Sales $ 229,710 $ 225,008 $ 452,560 $ 437,760 Cost of goods sold 160,961 158,058 319,976 309,709 Gross Profit 68,749 66,950 132,584 128,051 Operating expenses Marketing 20,364 19,986 39,993 39,473 Distribution 17,522 17,633 35,778 35,154 Administrative 7,637 7,462 15,327 14,987 Other general expense ) 64 ) 22 Total Operating Expenses 45,470 45,145 90,945 89,636 Operating Income 23,279 21,805 41,639 38,415 Other income (expense) Investment income 977 1,278 2,137 2,632 Interest expense & other ) Earnings before income taxes 24,225 23,053 43,713 40,993 Income taxes 8,637 8,416 15,147 15,100 NET EARNINGS $ 15,588 $ 14,637 $ 28,566 $ 25,893 Earnings per diluted share $ 0.83 $ 0.78 $ 1.52 $ 1.38 Weighted average number of diluted shares 18,752 18,821 18,796 18,811 Earnings per basic share $ 0.84 $ 0.78 $ 1.53 $ 1.39 Weighted average number of basic shares 18,637 18,689 18,662 18,679 -2- J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) March 26, September 26, (unaudited) Cash and cash equivalents $ 89,337 $ 133,689 Other current assets 214,491 195,129 Property, plant and equipment, net 178,719 172,054 Goodwill 86,442 86,442 Other intangible assets, net 43,162 45,819 Marketable securities held to maturity 96,649 66,660 Marketable securities available for sale 33,586 39,638 Other 2,721 3,504 Total $ 745,107 $ 742,935 Current Liabilities $ 95,729 $ 97,116 Long-term obligations under capital leases 1,418 1,196 Deferred income taxes 43,672 43,789 Other long-term liabilities 848 915 Stockholders' Equity 603,440 599,919 Total $ 745,107 $ 742,935 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
